Citation Nr: 1127890	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 2, 2005; in excess of 10 percent from June 2, 2005, until September 6, 2007; and in excess of 70 percent since September 6, 2007 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968 and from May 1971 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial 10 percent rating from the date he filed his claim on November 13, 2003.  The Veteran appealed that decision by requesting a higher initial rating.

In a October 2005 rating decision, the RO increased this rating from 10 to 30 percent from the original effective date of November 13, 2003, but then reduced it to 10 percent from June 2, 2005.  Thereafter, in March 2008, the RO granted an increased rating of 30 percent but only from September 6, 2007.  Therefore, his PTSD was assigned a 30 percent rating, except for the period from June 2, 2005, until September 6, 2007, during which time it was rated 10 percent.  The RO later issued a May 2008 decision in which it assigned a higher rating of 70 percent but only from September 6, 2007. 

As a result of these staged ratings, the Board must adjudicate whether the Veteran is entitled to an initial rating in excess of 30 percent for the period prior to June 2, 2005; in excess of 10 percent for the period between June 2, 2005 and September 6, 2007; and in excess of 70 percent for the period beginning on September 6, 2007, for PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In January 2010 the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, so that the Veteran could be afforded a VA psychiatric examination.  That examination was conducted in November 2010, and the claim was readjudicated by the AMC in a supplemental statement of the case (SSOC) issued in March 2011.  Therefore the case is once again before the Board for appellate review. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran has remained somewhat isolated but has enjoyed a good relationship with his wife. 

2.  The Veteran was able to maintain gainful employment, with no significant loss of time due to PTSD, until he retired in 2009 following a right knee replacement.

3.  For the entire period prior to September 6, 2007, the Veteran's PTSD has produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, irritability, and chronic sleep impairment.

4.  At no time since the initial grant of service connection has the Veteran's PTSD caused total occupational and social impairment.  


CONCLUSION OF LAW

The Veteran's PTSD meets the criteria for an initial 30 percent rating for the entire period prior to September 6, 2007, but does not meet the criteria for a rating higher than 70 percent since September 6, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist a claimant have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Letters meeting these requirements were provided to the Veteran prior to the initial grant of service connection for PTSD.  And since the appeal now concerns his downstream claim for a higher initial rating for this disability, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO issued an SOC in October 2005 addressing this downstream issue, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating for his PTSD.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records the Veteran and his representative identified as potentially relevant.    The Veteran was also afforded VA compensation examinations to determine the severity of his PTSD in December 2004, April 2008, and November 2010.  The findings from those examinations provide the information needed to rate this disability.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  This is particularly the case with the most recent VA examination in November 2010, which substantially complies with the Board's January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board concludes that VA has satisfied its duties to notify and to assist the Veteran in this case.  Therefore no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R.           § 3.159(d).

II.  Merits of the Claim

The Veteran developed PTSD as a result of stressors he experienced while serving in Vietnam.  On November 13, 2003, he filed a claim for service connection for PTSD, which the RO granted in a February 2005 rating decision.  As noted, the RO has assigned the following staged rating for this disability: (i) a 30 percent rating from November 13, 2003, to June 2, 2005; (ii) a 10 percent rating from June 2, 2005, to September 6, 2007; and (iii) a 70 percent rating since September 6, 2007.  The Board must now adjudicate the ratings for each of these periods.

Since his claim arises from his disagreement with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9411.

A higher 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name. Id.

A.  Prior to September 6, 2007

The Veteran's PTSD has been rated 30 percent from November 13, 2003, until June 2, 2005, before being reduced to 10 percent until September 6, 2007.  After carefully reviewing the evidence of record, the Board agrees with the assignment of the initial 30 percent rating.  However, the Board finds that the 30 percent rating should be extended for the entire period from the initial grant of service connection on November 13, 2003, until September 6, 2007.  In other words, the Board is granting an increased rating from 10 to 30 percent for the middle period from June 2, 2005, to September 6, 2007.  In reaching this decision, however, the Board finds no basis to grant a disability rating higher than 30 percent at any time prior to September 6, 2007. 

The evidence during this period includes a VA examination report as well as various VA outpatient treatment records, all of which show that the Veteran's PTSD is most consistent with the criteria for a 30 percent rating as outline in General Rating Formula for Mental Disorders.  Overall, these records show that the Veteran had been functioning fairly well at his job as an aircraft mechanic, that he enjoyed a good relationship with his wife, but that he experienced some occupational and social impairment due to symptoms involving restlessness, depression, some social isolation, and sleep disturbance.  

The Veteran began receiving VA outpatient treatment for his PTSD in 2004.  When seen in March 2004, he reported depression, anxiety  poor energy, nightmares about the Vietnam, and occasionally hearing voices talk to him.  But the clinician noted that there was no evidence of any manic episodes, delusions or hallucinations, or suicidal or homicidal ideation.  The diagnosis was PTSD with depressive traits, and a global assessment of functioning score (GAF) score of 55 was assigned.   (The Board will discuss the meaning and relevance of a GAF score below).  

A November 2004 entry lists similar findings, as the Veteran reported that he was still irritable and had difficulty sleeping.  Objectively, he appeared restless, impatient, and easily upset, although there was no sign of any acute distress.  Again, a GAF score of 55 was assigned.  Another November 2004 report notes that he still felt anxious, that he could not tolerate noise, and that he still wanted to isolate.  But he also denied panic attacks, hallucinations, and suicidal and homicidal ideation.  Objectively, he appeared mildly restless and exhibited a mildly restricted affect.  The GAF score of 55 was continued. 

During a December 2004 VA examination, the Veteran reported that he had been working as an aircraft mechanic at the same facility for the past two years, where he got along well with his boss and coworkers, although he explained that he usually worked at night when there were few people.  He explained that he would occasionally get irritated at work but denied any physical altercations.  He reported that he had been married to this third wife for the past year.  Prior to that, he was married to his first wife for 33 years before she died of cancer and to his second wife for only one year before she left.  He disclosed that he gets irritated with his wife but denied any history of physical or verbal abuse.  He reported having two friends but that he generally stayed home by himself when not working.  He reported that experienced flashback two to three times a month with certain noises.  He also noticed that he had been getting irritable and upset easily since the Iraq war.  He reported that he slept only five to six hours a night and denied depressive symptoms. 

A mental status examination revealed that the Veteran was mildly depression and mildly anxious.  He apparently had difficulty concentrating and focusing on the interview, although he did not appear psychotic and showed no signs of auditory or visual hallucinations.  He was oriented to time, place, and person, and his memory was fair for recent and remote events.  The examiner also felt that he was neither suicidal nor assaultive.  Based on the interview and the objective findings, the examiner concluded with a diagnosis of PTSD and assigned a GAF score of 80.  The examiner also listed the Veteran's psychosocial stressors as social isolation and underlying mild depression.  The examiner commented that, despite his PTSD, the Veteran had been able to function on the job fairly well, missing only five days in the last year due to side effects of Paxil.  The examiner also pointed out that he gets along well with his wife and people at work.  The examiner then commented that the Veteran's sleep problems are due to a combination of both his PTSD and sleep apnea.  

The Veteran continued to received VA outpatient treatment for PTSD symptoms involving depression, anxiety, and sleep impairment.  A February 2005 report notes his complaints of nightmares, depression, and anger.  A May 2005 report notes his complaints of nightmares, flashbacks, irritability, avoidance, difficulty sleeping, and being argumentative with his family, although he denied both physical and verbal threats.  However, there was apparently some mention of the Veteran displaying violent episodes in which he could not recall due to amnesia.  On mental status examination, his speech was fluent, attention was five digits forward, and he was able to recall three out of three words after five minutes without cues.  His mood was modestly depressed, and there was no suicidal ideation and no thought disorder.  The diagnoses were (i) combat-related PTSD, profound; (ii) cognitive disorder, and (iii) intermittent explosive disorder.  Parenthetically, the Board notes that a recent November 2010 VA examination report notes that the Veteran suffers from psychotic disorder, not otherwise specified, which the examiner determined was unrelated to his military service as well as his service-connected PTSD.  Instead the examiner believed the psychotic disorder be a free-standing psychiatric disorder.

When seen on June 2, 2006, the Veteran reported that medication he had been prescribed had eliminated his nightmares, flashbacks, exaggerated startle responses, irritability, argumentativeness, and unprovoked episodes of violence.  He also reported sleeping seven hours a night.  He indicated that his family was amazed at that he seemed so calm, and that he felt as though he could do anything he wanted to do.  

This apparent improvement in the Veteran's symptoms was only temporary, however, as treatment records show that his symptoms returned.  A September 2007 record notes the Veteran's same problems with anger, sleep disturbance, paranoia and social isolation.  A GAF score of 55 was also assigned.  A thorough discussion of this report is not required at this time, since it does not concern the period at issue, but is relevant to show that the Veteran's improvement on June 2, 2006, was only temporary.  

Based on the foregoing, the Board finds that the Veteran's PTSD meets the criteria for a 30 percent for the period from June 2, 2005 until September 6, 2007.  In reaching this decision, the Board notes that the RO reduced the Veteran's PTSD rating from 30 to 10 percent based on the June 2, 2006, VA treatment record, because the Veteran reported a significant improvement concerning his symptoms.  Indeed, this report does show a significant improvement for all symptoms on that date.  But, unfortunately, this improvement was very temporary and not significant enough to reduce the rating from 30 to 10 percent.  VA regulations states that "it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  38 C.F.R. § 4.2 (emphasis added).  Looking at the Veteran's history, the evidence supports the continuation of the initial 30 percent for the period from June 2, 2005, until September 6, 2007, since this reflects the most consistent picture of his disability due to PTSD. 

As such, the Veteran's PTSD is now rated 30 percent for the entire period from the initial grant of service connection until September 6, 2007.  The Board also finds no basis to assign a disability rating higher than 30 percent at any time during this period.  Looking at the symptoms listed in the criteria for a 50 percent rating, there is very little evidence of any circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; or impaired abstract thinking.  The Veteran's does experience several symptoms listed in these criteria, namely an occasional flattened affect and some disturbances of motivation and mood.  However, none of his symptoms can be said to result in occupational and social impairment with reduced reliability and productivity, as required for a 50 percent.  

The absence of any significant occupational and social impairment is shown by the fact that the Veteran enjoyed a good relationship with his wife, that he got along with both his boss and coworkers at his job, and that he has missed very little work because of his PTSD during the period.  Indeed, the December 2004 VA examination report notes that, despite his PTSD, the Veteran had been able to function fairly well at his job, missing only five days in the last year due to side effects of Paxil.  In sum, these findings are inconsistent with a disability rating higher than 30 percent.

The Veteran has also been assigned GAF scores of 55 and 80.  A GAF score is potentially relevant to any increased rating claim since it is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score of 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  A GAF score of 55 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   So on balance, these two different GAF scores - one showing only transient symptoms, the other moderate symptoms - do not warrant assigning a disability rating higher than 30 percent at any time during this period.  

In conclusion, the Board finds that the evidence supports an increased rating of 30 percent rating for the entire period from June 2, 2005, until September 6, 2007.  However, there is no basis for assigning an initial rating higher than 30 percent at any time since the initial grant of service connection until September 6, 2007, at which time the RO granted an increased rating of 70 percent.  

B.  Since September 6, 2007

The RO rated the Veteran's PTSD as 70 percent disabling from September 6, 2007, which is the date a VA treatment record shows a worsening of symptoms.  The Board, however, finds no basis for granting a disability rating higher than 70 percent at any time since September 6, 2007.  This is because there is no evidence that his PTSD has resulted in total occupational and social impairment, as required for a 100 percent rating. 

The September 6, 2007, VA treatment record, which was the basis for granting an increase rating of 70 percent, does not show that his PTSD causes total occupational and social impairment.  This report notes that he had been experiencing several panic attacks a month.  According to the Veteran's wife, who accompanied him to his appointment, he had been having difficulty controlling his anger and had been explosive, although she denied any physical altercations.  The Veteran indicated that he was still working at the same place but had been having more arguments with coworkers.  He also reported nightmares, difficulty sleeping, and paranoia.  Apparently his symptoms had been worsening since he discontinued Topamax.  

A mental status examination following the interview revealed that his mood was somewhat anxious, his affect constricted, and his memory intact.  He was fully oriented, could recall three out of three objects after five minutes, and could do serial 7's without difficulty.  He denied both suicidal and homicidal ideation.  He reported a long history of hearing voices on and off, but denied any hallucination or delusions during the interview.  His thought process was intact, his thinking was concrete, and his judgment was fair.  The diagnoses were PTSD and intermittent explosive disorder.  A GAF score of 55 was assigned.  

Similar findings were shown during a VA psychiatric examination in April 2008.   During the interview, the Veteran stated that he had a good relationship with his wife but not with his five adult daughters.  He indicated that he had no other social relationships.  His only leisure activities were photography and watching golf.  He reported sleeping only four hours a night due to "fighting" in his sleep, which caused him to feel fatigued during the day.  He also reported panic attacks, which were characterized as moderate to severe and disruptive to his ability to function.  There is no mention as to how often these attacks would occur, but he reported that his most recent attack occurred last week.  He reported suicidal thoughts due to feelings of rejection, but had no intent or plan.  It was noted that he had missed eleven weeks of work during the past year due to two strokes and gall bladder surgery.  

A mental status examination revealed that his speech was unremarkable, his affect blunted, and his mood depressed.  He appeared attentive but contemptuous to the examiner.  He was able to do serial 7's and spell a word forward and backward.  Remote, recent, and immediate memory were all normal.  He was oriented to person and place, but was unable to recall the time.  His thought process and thought content were unremarkable.  Testing revealed mild symptoms of PTSD and moderate symptoms of depression.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner commented that the Veteran is currently "experiencing moderate symptoms of PTSD and subsequent depressive symptoms and moderate to severe impairment in social functioning."  The examiner also answered "no" to the question, "Is there total occupational and social impairment due to PTSD signs and symptoms?"

In March 2009 the Veteran underwent another VA examination to determine whether he has hypertension as a result of his service-connected PTSD.  It was during this examination that the Veteran first disclosed that he had not worked since February 2009.  Since it was not clear why he had stopped working, the Board remanded the case so that another VA psychiatric examination could be performed to determine whether his PTSD caused total occupational and social impairment.  That examination was performed in November 2010. 

That examination included an hour interview with the Veteran and his wife.  The Veteran described a recent trip to Miami with his wife as a pleasant experience, but then added that his other relationships were often strained.  He explained that, "I don't let other people close because I have a fear of their reaction, what they'll think about me."  His wife disclosed that he took a gun everywhere he went, including to their church during a recent event.  The Veteran's primary complaints included flashbacks, nightmares on an irregular basis, poor recent memory, difficulty sleeping, poor concentration, suicidal ideation, auditory and visual hallucinations, and depression, which he rated at level 7 or 8 on a scale from 0 to 10.  The Veteran reported that he had retired in 2009.  When asked what factors contributed to his retirement, he stated that he recently underwent right-knee-replacement surgery, and "I was 60-something years old, and they wanted everybody that age out."  However, his wife remarked, "They complained that you were always seeing stuff out in the field, like UFOs."  The Veteran reported that he enjoyed spending time with his wife.  They would go out to lunch once or twice a week and take a vacation once a year.  His wife disagreed, however, explaining that he just wanted to visit family and had refused to go on a cruise because he was too claustrophobic.  She said, "All he wants to do is go on these little short trips."  The Veteran reported little contact with friends or family other than his oldest sister, whom he would call once a month.  He said he had no trouble running errands and doing yard work.  

A mental status examination revealed that he was well groomed and appeared in a wheelchair.  His speech was terse but generally normal in rate, tone, rhythm, and volume.  His thought process was linear and logical.  He denied active suicidal and homicidal ideation.  His mood was depressed, his affect was constricted and a bit sullen, and his expression was glum.  No circumscribed delusions were elicited, although he reported hallucinations.   A cognitive test showed that he could register three words immediately, but could recall only two after several minutes with the help of cues.  He was able to serially subtract 3 from 20 without errors or lapses in concentration.  He also knew the last four presidents.   

The examiner diagnosed the Veteran with (i) PTSD, prolonged, (ii) psychotic disorder, not otherwise specified, and (iii) depressive disorder, not otherwise specified.  He also assigned a GAF score of 60.  The examiner then commented that the Veteran's psychiatric disorder, which was causing his hallucinations, was not related to his PTSD or his military service, but was a free-standing disorder.  The examiner indicated that the Veteran's depression seemed to be due to multiple factors, including PTSD, hepatitis C, and his poor relationships with his children.  The examiner then opined that

[The Veteran] is not working at this time, partly because of a physical disability, and partly because of psychotic symptoms that were interfering with his work.  He states that his major obstacle to work now is simply that young people would not appreciate having him in the workplace.  The Veteran appears to have a successful marriage.  He and his wife are able to take vacations together and to enjoy time at local restaurants on a frequent basis.  He has contact with one sister and one daughter.  He is able to manage basic functional activities of daily living.  

The examiner then opined "that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events)." 

Based on the foregoing, the Board finds no basis to grant a 100 percent rating for the Veteran's PTSD since September 6, 2007, as there is no evidence that his PTSD has resulted on total occupational and social impairment.  Before proceeding any further, the Board notes that, in addition to PTSD, the Veteran also suffers from a psychotic disorder and depressive disorder.  The VA examiner in November 2010 concluded that the depressive disorder is partially related to the Veteran's PTSD.  In light of this finding, the Board will resolve all reasonable doubt in his favor and attribute his symptoms of depression to his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.)  

But this is not the case for the symptoms related to his psychotic disorder, not otherwise specified.  The VA examiner specifically concluded that the Veteran's psychotic disorder is not related to his PTSD or his military service, but is a freestanding disorder.  In light of this opinion, the Board will not attribute the Veteran's auditory and visual hallucinations to the PTSD.  See Nieves-Rodriguez, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

That being said, there is simply no evidence that the Veteran's PTSD, which includes depressive disorder, has resulted in total occupational and social impairment since September 6, 2007.  A finding of total occupational impairment is precluded because no evidence indicates that he stopped working in February 2009, or that he is otherwise unable to work, due to PTSD.  For instance, the Veteran told a VA examiner in November 2010 that he had retired in 2009 shortly after undergoing a total right knee replacement and because of his age.  The Veteran did not identify his PTSD symptoms as a factor in his retirement.  That same VA examiner also opined that the Veteran "is not working at this time, partly because of a physical disability, and partly because of psychotic symptoms that were interfering with his work."  Since the Veteran's psychotic symptoms are due to his nonservice-connected psychotic disorder, which, as already mentioned, is unrelated to his PTSD, this opinion provides compelling evidence against assigning a 100 percent rating since September 6, 2007.

In addition, there is no other evidence that the Veteran's PTSD causes total social impairment as required for a 100 percent rating.  The Board emphasizes that the Veteran has a stable relationship with his wife, with whom he enjoys traveling and going to restaurants.  The Veteran may have no friends and strained relations with all but one of his children, but the fact that he has a good relationship with his wife precludes a finding of total social impairment.  The Board points out that "an inability to establish and maintain effective relationships" is listed in the criteria for a 70 percent rating, but a 100 percent rating requires total social impairment, which has not been shown in this case.

Also significant is the fact that the Veteran has been assigned GAF scores of 55 and 60, neither of which reflects total occupational and social impairment.  According to the DSM-IV, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As such, these scores provide additional evidence against the claim for a rating higher than 70 percent since September 6, 2007.  

Under these circumstances, the Board finds no basis to assign a disability rating higher than 70 percent for the Veteran's PTSD since September 6, 2007, because there is no evidence that his PTSD has caused total occupational and social impairment at any time during this period.  

C.  Conclusion. 

For these reasons and bases, the Board finds that the evidence supports an increased rating of 30 percent for PTSD from June 2, 2005, until September 6, 2007.  But the appeal is granted to this extent only, as the preponderance of the evidence is against an initial rating higher than 30 percent for the entire period prior to September 6, 2007, and against a disability rating higher than 70 percent for the period since September 6, 2007.  As the preponderance of the evidence is against these aspects of his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There also is no indication that the Veteran's PTSD is so exceptional or unusual as to render impractical the application of the regular rating schedule standards, which would warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability are contemplated by the schedular rating criteria.  And there is no evidence of hospitalization, much less on a frequent basis, or marked interference with his employment, meaning above and beyond that contemplated by his schedular ratings.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, as they do in this case, then the assigned schedular rating is not inadequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

A 30 percent rating for PTSD is granted from June 2, 2005 and September 6, 2007, subject to the laws and regulations governing the payment of VA compensation.

But an initial rating higher than 30 percent for PTSD is denied for the entire prior to September 6, 2007.

A disability rating higher than 70 percent for PTSD is also denied for the period since September 6, 2007. 











REMAND

A derivative claim of entitlement to service connection for a TDIU has been raised by the record.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  

The Veteran in this case has submitted evidence of a medical disability concerning his PTSD; has submitted evidence of unemployability; and has made a claim for the highest possible rating for his service-connected PTSD.  In addition to PTSD, however, the Veteran's service-connected disabilities also include left knee osteoarthritis, rated 20 percent; right knee osteoarthritis, rated 20 percent; tinnitus, rated 10 percent; and hepatitis C, rated zero percent.  Thus, a claim of entitlement to service connection for a TDIU has been raised.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeal for Veterans Claims (Court) held that if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  A remand in this case is appropriate so that the Veteran can be afforded a VA examination to determine whether he is unable to secure or maintain gainful employment as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).






Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to the examiners for their consideration.

Based on their examination findings and other evidence contained in the claims file, the examiners must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which now are: (1) PTSD, rated 30 percent prior to September 6, 2007, and 70 percent thereafter; (2) left knee osteoarthritis, rated 20 percent; (3) right knee osteoarthritis, rated 20 percent; (4) tinnitus, rated 10 percent; and (5) hepatitis C, rated zero percent.

In doing so, the examiners also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).

It is imperative the examiners discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to evidence in the record.

2.  Then adjudicate the TDIU claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


